January 12, 2012




                                    JUDGMENT

                        The Fourteenth Court of Appeals
                        SECURE PROPERTIES, INC., Appellant

NO. 14-11-00051-CV                        V.

                             CITY OF HOUSTON, Appellee
                                ____________________

       This cause, an appeal from the judgment in favor of appellee, CITY OF
HOUSTON, signed December 10, 2010, was heard on the transcript of the record. We
have inspected the record and find the district court erred in granting summary judgment
in favor of appellee, CITY OF HOUSTON, on the issue of whether substantial evidence
supports the City of Houston Building and Standards Commission’s finding that
appellant, SECURE PROPERTIES, INC., failed to keep the interior of Building 1 “free
from rubbish and garbage” pursuant to Houston Code of Ordinances section 10-
343(e)(3). We therefore order that the portion of the summary judgment on this issue is
REVERSED and ordered severed and REMANDED for proceedings in accordance with
this court’s opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order the parties to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.